                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

CHRISTOPHER PROSSER,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 2: l 8-cv-85-RL W
                                                  )
RONALD PROCTOR, et al.,                           )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Christopher Prosser' s motion for temporary

restraining order. The motion will be denied.

       Plaintiff commenced this civil action on September 18, 2018 by filing a complaint against

21 defendants. He sought and was granted leave to proceed in for ma pauper is, and the Court

reviewed his complaint pursuant to 28 U.S.C. § 1915(e)(2). As fully set forth in the Court's

December 7, 2018 Memorandum and Order, the Court determined that the complaint violated

Rule 8 of the Federal Rules of Civil Procedure, and gave plaintiff the opportunity to submit an

amended complaint. Plaintiffs response is due to the Court on January 7, 2019.

       Plaintiff now moves for a temporary restraining order pursuant to Rule 65(b)(l), which

governs issuing a temporary restraining order without notice to the adverse party or his attorney.

In support, plaintiff states he wants a temporary restraining order and permanent injunctive relief

against certain medical care providers. Under Rule 65(b)(1 ), this Court may issue a temporary

restraining order "only if. .. specific facts in an affidavit or verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition." Fed. R. Civ. P. 65(b)(l)(A). Here, plaintiff has yet to file a
complaint that survives initial review pursuant to 28 U.S.C. § 1915(e)(2). It therefore cannot be

said that specific facts in a verified complaint clearly show he will suffer immediate and

irreparable injury, loss or damage before the adverse parties can be heard in opposition. The

instant motion will therefore be denied, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for temporary restraining order

(Docket No. 10) is DENIED without prejudice.
                       Jr.#'
       Dated this     LU       day of December, 2018.




                                                ~~
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
